            Case 3:20-cr-02785-WQH Document 36 Filed 05/04/21 PageID.102 Page 1 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                         UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL !cASE
                                    V.                                (For Offenses Committed On or After N
                 CESAR RAFAEL HUERTA (1)
                                                                         Case Number:        3 :20-CR-02785-

                                                                      Samantha B. Jaffe
                                                                      Defendant's Attorney
USM Number                          97350-298
                                                                                                          MAY O3 2021
• -
THE DEFENDANT:
                                                                                                     CLERK, U.S. DISTRICT COURT
IZI pleaded guilty to count(s)            1 of the Information                                    SOUTHERN DISTRIC ~- OF CALIFORNIA


D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                   Count
21:952,960 - Importation OfMethamphetamine (Felony)                                                                       1




     The defendant is sentenced as provided in pages 2 through    _ ___:.5_ _ _ of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                   is         dismissed on the motion of the Unit d States.

1ZJ   Assessment: $100.00 imposed


•     NT A Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   No fine                   D Forfeiture pursuant to order filed                                             included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district ithin 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessnients imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.




                                                                      HON. WILLIAM Q. HA
                                                                      UNITED STATES DI
           Case 3:20-cr-02785-WQH Document 36 Filed 05/04/21 PageID.103 Page 2 of 5

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                CESAR RAFAEL HUERTA (1)                                                  Judgment - Page 2 of 5
CASE NUMBER:              3 :20-CR-02785-WQH

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprison d for a total term of:
 Thirty (30) months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
          1. Incarceration in the Western Region as close to Los Angeles as possible.




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
                 --------- A.M.                               on
       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by he Bureau of
       Prisons:
       ~     by 7/2/2021 at noon.
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ ___;__ _ _ _ _ _ __

 at                                       , with a certified copy of this judgment.
      - - - - -- - - - - - -


                                                                   UNITED STA TES MARSHAL



                                     By                     DEPUTYUNITED STATES MARSHAL



                                                                                                 3: 0-CR-02785-WQH
              Case 3:20-cr-02785-WQH Document 36 Filed 05/04/21 PageID.104 Page 3 of 5

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:             CESAR RAFAEL HUERTA (1)                                                      Judgment - Page 3 of 5
     CASE NUMBER:           3:20-CR-02785-WQH

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
Three (3) years

                                            MANDATORY CONDITIONS ·
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from y unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from i prisonment and at least
   two periodic drug tests thereafter as detef!Dined by the court. Testing requirements will not exceed ubmission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          •The above drug testing condition is suspended, ba,sed on the court's determination that the defendant poses a low
           risk of future substance abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
   a sentence of restitution. (check if applicable)
5. ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (chJck if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notifica ion Act (34 U.S.C. §
   20901 , et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender egistration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offe e. (check if
   applicable)
                                                                                                          I
7. D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well a with any other
conditions on the attached page.




                                                                                                       3:20-CR-02785-WQH
              Case 3:20-cr-02785-WQH Document 36 Filed 05/04/21 PageID.105 Page 4 of 5

• AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  CESAR RAFAEL HUERTA (1)                                                                   Judgment - Page 4 of 5
  CASE NUMBER:                3 :20-CR-02785-WQH

                                       STANDARD CONDITIONS OF SUPERVISION
 As part of the defendant's supervised release, the defendant must comply with the following standard onditions of
 supervision. These conditions are imposed because they establish the basic expectations for the defe9dant's behavior
 while on supervision and identify the minimum tools needed by probation officers to keep informed, eport to the
 court about, and bring about improvements in the defendant's conduct and condition.

 1. The defendant must report to the probation office in the federal judicial district where they are authorized to side within 72
    hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a di ferent probation
    office or within a different time frame.

 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the p obation officer
    about how and when the defendant must report to the probation officer, and the defendant must report to the robation officer
    as instructed.

 3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
    getting permission from the court or the probation officer.

 4. The defendant must answer truthfully the questions asked by their probation officer.

 5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where         ey live or
    anything about their living arrangements (such as the people living with the defendant), the defendant must n       tify the
    probation officer at least 10 days before the change. If notifying the probation officer in advance is not possib   e due to
    unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aw          e of a change or
    expected change.

 6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the d , fondant must
    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.
                                                                                                                        I
 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuses the defendant from doing so. If the defendant does not have full-time employment the defendant mus try to find full-
    time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to hange where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defend t must notify the
    probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in adv~ce is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. Ift~e defendant
    knows someone has been convicted of a felony, they must not knowingly communicate or interact with that p rson without
    first getting the permission of the probation officer.

 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probatio officer within 72 hours.

 10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangero s weapon (i.e. ,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to ano er person such
     as nunchakus or tasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential h
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), th probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that · struction.
     The probation officer may contact the person and confirm that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                     3 :20-CR-02785-WQH
           Case 3:20-cr-02785-WQH Document 36 Filed 05/04/21 PageID.106 Page 5 of 5

• AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:             CESAR RAFAEL HUERTA (1)                                                Judgment - Page 5 of 5
  CASE NUMBER:           3 :20-CR-02785-WQH

                                  SPECIAL CONDITIONS OF SUPERVISION


      1. Not enter or reside in the Republic of Mexico without permission of the court or p obation officer, and
         comply with both United States and Mexican immigration law requirements.

      2. Report all vehicles owned or operated, or in which you have an interest, to the proba ion officer.

      3. Submit your person, property, house, residence, vehicle, papers, computers (as defi din 18
         U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or m dia, or office, to a
         search conducted by a United States probation officer. Failure to submit to a search ay be grounds for
         revocation of release. The offender must warn any other occupants that the premises may be subject to
         searches pursuant to this condition.

         An officer may conduct a search pursuant to this condition only when reasonable s spicion exists that
         the offender has violated a condition of his supervision and that the areas to be search d contain evidence
         of this violation. Any search must be conducted at a reasonable time and in a reason . ble manner.

 II




                                                                                               :T
                                                                                              3 0-CR-02785-WQH
